79 S.E.2d 517 (1954)
239 N.C. 301
STATE
v.
PETTIFORD.
No. 721.
Supreme Court of North Carolina.
January 15, 1954.
*518 Atty. Gen. Harry McMullan and Asst. Atty. Gen. T. W. Bruton for the State.
D. Emerson Scarborough, Yanceyville, for defendant, appellant.
JOHNSON, Justice.
The defendant places chief stress on his exceptions (1) to the refusal of the court to submit to the jury the issue of self-defense, and (2) to the failure of the court to charge as to one's right to remove a trespasser from his home.
There is no evidence in the record upon which to base a reasonable inference that the defendant in firing the blast was acting within the permissive bounds of the principles of law governing the rights of a person to fight in self-defense or in defense of his family or home. See State v. Matthews, 78 N.C. 523; State v. Barrett, 132 N.C. 1005, 43 S.E. 832; State v. Glenn, 198 N.C. 79, 150 S.E. 663; State v. Bryant, 213 N.C. 752, 197 S.E. 530.
Nor does the record disclose any evidence which brings into focus the defendant's legal rights in respect to the removal of a trespasser, as applicable in the law of self-defense. There is no evidence that Jasper Pettiford was ever asked to leave the defendant's home, or that Otis Cameron was asked to leave on the occasion of his second visit. According to the defendant's evidence, both visitors were invited into his house by a member of his household. Following this, the defendant asked them to be seated. On this record, they had no intimation from the defendant that they were not welcome until they were fired upon from a dark room. The court rightly refrained from discussing the principles of law respecting the eviction of a trespasser. See State v. Goodson, 235 N.C. 177, 69 S.E.2d 242; State v. Spruill, 225 N.C. 356, 34 S.E.2d 142; State v. Roddey, 219 N.C. 532, 14 S.E.2d 526.
Similarly the court properly refused to submit the issue of self-defense. State v. Deaton, 226 N.C. 348, 38 S.E.2d 81; State v. Davis, 223 N.C. 381, 26 S.E.2d 869; State v. Dunlap, 149 N.C. 550, 63 S.E. 164.
We have examined the rest of the defendant's assignments of error and find them to be without substantial merit. Prejudicial error, as distinguished from harmless error (State v. Rainey, 236 N.C. 738, 74 S.E.2d 39), has not been made to appear. The verdict and judgment below will be upheld.
No error.